Citation Nr: 1128186	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-48 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for schizophrenic reaction associated with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to December 1956 and October 1957 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted an increased rating, from 10 percent to 30 percent, for schizophrenic reaction associated with headaches, effective from April 14, 2009. 

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the VA benefits office in San Antonio, Texas.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veteran was originally granted service connection for schizophrenic reaction associated with headaches in December 1975.  At that time he received a 10 percent rating under the diagnostic criteria for mental disabilities.  An October 1975 special psychiatric examination noted that the Veteran's headaches were related to his nervous condition.  

The Veteran filed his present claim in May 2009.  He primarily claimed an increase in disability pertaining to his headaches.  He testified at the June 2011 Board hearing that he has headaches three to five times per week which require him to go to his room, turn off the lights, take Vicodin, and sleep for a few hours.  He and his representative further asserted that since headaches and schizophrenia are two separate disabilities, they should be rated as such.

The Veteran has recently undergone two QTC examinations, one for headaches in June 2009, and one for schizophrenia in September 2009.  The June 2009 headaches examination noted that there were no objective findings, but that the Veteran complained of experiencing headaches on average three times per week lasting for five hours.  Previous treatment records noted a finding of chronic headaches in February 2006 and migraine headaches in January 2007.  A January 2007 neurological evaluation noted that speech was normal; and there were no coordination or cerebellum abnormalities noted. 

The September 2009 psychiatric QTC examination report noted that the Veteran described symptoms of auditory and visual hallucinations on a continuing basis, and also exhibited a flat affect.  He had intense headaches, trouble sleeping, and a depressed mood, which occurred nearly continuously and affected his ability to function independently.  He also had obsessional rituals and moderate memory impairment.  Otherwise, he was well-groomed, without suicidal or homicidal ideation, and his behavior and eye contact were appropriate.  His Global Assessment of Functioning (GAF) score was 65, reflecting mild symptoms.  See The American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) p. 32.

The Veteran's schizophrenia with headaches is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9203, for paranoid schizophrenia.  The Board acknowledges that the symptoms listed in DC 9203 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes that the Veteran might experience other symptoms which are not listed in those criteria, but which may affect the severity of his mental disorder.  

That being said, it is not clear from the medical evidence whether or not the Veteran's headaches are properly considered as a part of his schizophrenia, or whether the two sets of symptoms are separate disabilities that should be rated as such.  See 38 C.F.R. § 4.14, mandating that the evaluation of the same disability under various diagnoses is to be avoided.  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Because neither of the QTC reports specifically addresses whether the Veteran's headaches are considered as a part of his service-connected psychiatric disability, or whether the headaches are a separate disability that is secondary to the psychiatric disability, the Board finds that this calls for additional evidentiary development.

The Veteran's representative also essentially asserted, in a statement filed in lieu of VA Form 646 dated in March 2011, that the Veteran's schizophrenia had increased in severity since the last QTC examinations 18 months prior.  As the severity of the Veteran's psychiatric disability is shown to have potentially increased since the last QTC examinations in 2009, an additional evaluation is warranted to properly determine the present severity of the disability on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA neuropsychiatric examination to determine the present severity of his schizophrenic reaction with headaches.  The examiner should assess all symptomatology associated with the schizophrenia and provide an opinion as to whether the Veteran's headaches are a part and parcel of the schizophrenia, or constitute a separate disability that is secondary to (i.e., caused by or a result of) the schizophrenia.  

a.  In assessing all symptomatology of the Veteran's schizophrenia, the examiner should address the occupational and social impairment associated with the Veteran's schizophrenia and assign the appropriate GAF score.

b.  Note:  For rating purposes, Diagnostic Code 9203 addresses schizophrenia when it is evaluated as a separate disability.  Under that code, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

The next higher, 50 percent rating is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The next higher, 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.    

c.  If the headaches are considered to be a separate disability, the examiner should comment on whether there are prostrating attacks, and if so, the average frequency with which they occur.

d.  Note:  For rating purposes, Diagnostic Code 8100 addresses migraine headaches when they are evaluated as a separate disability.  Under that code, the highest, 50 percent evaluation is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

A 30 percent evaluation is assigned when there are characteristic prostrating attacks occurring on an average of once a month over the last several months.

A 10 percent evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months; and a 0 percent evaluation is assigned when there are less frequent migraine attacks.

e.  The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  The examiner should provide a complete rationale for any opinion expressed.  If the above questions cannot be answered without resorting to speculation or remote possibility, the examiner should indicate why that is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

